Case 2:20-cr-O0006-KS-MTP Document 37 Filed 09/30/20 Page 1 of 2

 

SOUTHERN DISTRICY OF MISSISSIPPI

IN ‘THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION SEP 3.0 2020

 

 

 

 

UNITED STATES OF AMERICA ARTHUR JOHNSTON

BY

 

 

DEPUTY

 

 

Vv. CRIMINAL NO, 2:20-cr-6-KS-MTP

ALEXANDER KNIGHT
a/k/a ALEX KNIGHT

FINAL ORDER OF FORFEITURE
Before this Court is the United States of America’s Motion for a Final Order of Forfeiture
[35]. Having reviewed the Government’s motion, this Court finds that it is well taken and should
be GRANTED. In support of its ORDER, the Court finds as follows:
WHEREAS, on June 10, 2020, this Court entered an Agreed Preliminary Order of
Forfeiture [31], ordering the Defendant, ALEXANDER KNIGHT to forfeit the following:

1. Smith & Wesson pistol, model SD40VE, .40 caliber, SN: HEE6424; and
2. Any ammunition seized;

(“the Subject Property”).

WHEREAS, the United States of America caused to be published via the internet at
www.forfeiture.gov notice of this forfeiture and of the intent of the United States of America to
dispose of the property in accordance with the law and as specified in the Preliminary Order, and
notified all known third parties of their right to petition the Court within sixty (60) days from the
first day of publication for a hearing to adjudicate the validity of their alleged legal interest in the
property; and

WHEREAS, no timely claim has been filed; and

WHEREAS, the Court finds that the defendant had an interest in the property that is subject

to forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c);
Case 2:20-cr-O0006-KS-MTP Document 37 Filed 09/30/20 Page 2 of 2

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

the following:

1, Smith & Wesson pistol, model SD40VE, .40 caliber, SN: HEE6424; and
2. Any ammunition seized;

are hereby forfeited to the United States of America pursuant to 18 U.S.C. § 924(d)(1) and 28
U.S.C. § 2461(c).

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and
interest to the property described above is hereby condemned, forfeited and vested in the United
States of America, and shall be disposed of according to law; and

IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction
in the case for the purpose of enforcing this Order.

rR
SO ORDERED, ADJUDGED, AND DECREED J this 30 day of

UNIFED STATES DISTRICT JUDGE
